DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 25 January 2021, Claim(s) 15-19 is/are withdrawn.  The currently pending claims are Claims 1-19.  
	Based on applicants’ remarks (e.g. the characterization and adjustment features), the 102 rejections based on Ghenciu and Gruner are withdrawn.  However, they are not found persuasive regarding the Goh reference and the rejections are maintained.  
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh "Surfactant dispersed multi-walled carbon nanotube/polyetherimide nanocomposite membrane." Solid State Sciences 12 (2010) 2155-2162.
	Claim 1:  Goh discloses a process of forming a carbon nanotube membrane via purifying and processing a carbon nanotube suspension, selecting and adding various ionic surfactants to enhance the dispersion and achieve a targeted surface roughness of the membrane (abs, experimental section and pp 2158, 2159 and Fig 6).  It is noted that the membrane of Goh meets the claimed fabric as disclosed in the specification and that the polymeric matrix is not excluded from the instant claims.
	Claims 2-9 and 11-13: Goh discloses varying the concentration and sedimentation of MWCNTs, optimizing the dispersion of the MWCNTs by adjusting the amount and type of ionic surfactants such as SDS, CTAB and Triton X100 and analyzing the resulting surface roughness (pp 2156, 2157, and 2159).

Response to Arguments
Applicant’s arguments, see pp 2-4, filed 25 January 2021, with respect to the Ghenciu and Gruner references have been fully considered and are persuasive.  The 102 rejections have been withdrawn. 
Applicant's arguments filed 25 January 2021 regarding the Goh reference have been fully considered but they are not persuasive.
Applicant argues that the Goh reference does not discloses the step of characterizing a nanotube formulation as defined in the specification, using the characterization to select an ionic species concentration and providing the desired roughness and/or rafting parameters within a nanotube fabric (pp 2-3).
The examiner respectfully disagrees. At the onset, it is noted that applicant recites the specification for a definition of the process; however, the specification discloses the specific and .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764